SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Oil and natural gas production in November Rio de Janeiro, December 16, 2015 – Petróleo Brasileiro S.A. – Petrobras informs that its average oil and natural gas production in November in Brazil and abroad reached 2.71 million barrels of oil equivalent per day (boed), 1.8% below than the recorded in October, which was 2.76 million boed, a result of shutdowns of production units during the oil workers’ strike. Despite the stoppages due to the strike movement, the Company confirms its production target of 2,125 million barrels per day of oil in Brazil for the year. Oil and gas production in Brazil The average oil production in Brazil in November was 2.07 million barrels per day (bpd), 1.4% lower than in the previous month, which was 2.10 million bpd. Natural gas production in Brazil, excluding liquefied gas, was 71.7 million m
